DETAILED ACTION
Claims 1-20 are pending.
The Office Action is responsive to the communication filed on 9/14/2022.


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
Applicant's arguments filed 9/14/2022 have been fully considered but they are not persuasive.  

Regarding claims 1-20, the applicant argues that the cited references do not teach or suggest the claim limitations with respect to independent claim 1 below.  Independent claims 13 and 15 are substantially similar to independent claim 1.  Dependent claims 2-12, 14, and 16-20 depend, directly or indirectly, from independent claims 1, 13, and 15, respectively.  The Examiner respectfully disagrees.  The cited prior art describe the claim limitations as briefly outlined below and as described in the rejection of claims 1, 13, and 15 below.
wherein the at least one grid element is transformed into at least one active grid element based on the initial message; (Applicant’s arguments are directed to Pollack not teaching or suggesting transforming a grid element based on the initial message; Examiner respectfully disagrees; Pollack teaches that the remote IPF module 134 is registered after the subsequent connection 903 upon a connection being established based on the communication 902; The subsequent connection 903 is an initial message (i.e., a beginning message in the communication between components) between the remote IPF module 134 and the flow control server 106; If Applicant intends for initial message to mean the first message, Examiner recommends amending the claims to state the same;  Pollack: see the registration as illustrated in figure 9 and as described in paragraph 0135; “Upon establishing a connection, the remote IPF module 134 or charging component 214 may register with flow control server 106 through a subsequent communication 903.” Paragraph 0136)
Accordingly, applicant’s arguments are not persuasive since the cited prior art describe the limitations in these claims.

For at least these reasons, the rejection of the claims is maintained.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 5-7, 11-12, 15-16, and 18-19 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being unpatentable over U.S. Patent Publication No. 2011/0015799 (Pollack) (cited by Applicant).


Claim 1:
The cited prior art describes a system for network registration and management of grid elements in an electric power grid, comprising: (Pollack: see the power grid 114 as illustrated in figure 1; “Upon establishing a connection, the remote IPF module 134 or charging component 214 may register with flow control server 106 through a subsequent communication 903.” Paragraph 0136; “In one embodiment, messages 904 may include a command setting, a power level and/or a ping to determine whether the remote IPF module 134 or charging component 214 is still connected.” Paragraph 0137)
at least one grid element in network-based communication with a server associated with a load management system; (Pollack: see the remote IPF module 134 as illustrated in figure 1; see the bridge 120 and connection locality module 120 (i.e., coordinator) sending and receiving messages to the flow control server 106 and connected to the database/warehouse 716 and the public/private databases 722 as described in paragraphs 0052, 0083, 0084 and as illustrated in figures 2A, 3, 7)
wherein the at least one grid element communicates an initial message to the server; (Pollack: see the initial communication 902, 903 from the IPF 134 to the flow control server 106 as illustrated in figure 9 and as described in paragraphs 0135, 0136; see the bridge 120 and connection locality module 120 (i.e., coordinator) sending and receiving messages as described in paragraph 0052 and as illustrated in figure 2A)
wherein the at least one grid element is transformed into at least one active grid element based on the initial message; (Pollack: see the registration as illustrated in figure 9 and as described in paragraph 0135; “Upon establishing a connection, the remote IPF module 134 or charging component 214 may register with flow control server 106 through a subsequent communication 903.” Paragraph 0136)
wherein the at least one active grid element is operable to actively control at least one electric vehicle within the electric power grid based on the initial message; and (Pollack: see the electric resources 112 as illustrated in figure 1; “Examples may include battery/charger/inverter systems for electric or hybrid-electric vehicles, repositories of used-but-serviceable electric vehicle batteries, fixed energy storage, fuel cell generators, emergency generators, controllable loads, etc.” paragraph 0034; “In one implementation, each participating electric resource 112 or group of local resources has a corresponding remote intelligent power flow (IPF) module 134 (hereinafter, "remote IPF module" 134). The centralized flow control center 102 administers the power aggregation system 100 by communicating with the remote IPF modules 134 distributed peripherally among the electric resources 112. The remote IPF modules 134 perform several different functions, including, but not limited to, providing the flow control center 102 with the statuses of remote resources; controlling the amount, direction, and timing of power being transferred into or out of a remote electric resource 112; providing metering of power being transferred into or out of a remote electric resource 112; providing safety measures during power transfer and changes of conditions in the power grid 114; logging activities; and providing self-contained control of power transfer and safety measures when communication with the flow control center 102 is interrupted. The remote IPF modules 134 will be described in greater detail below.” Paragraph 0040)
wherein the at least one active grid element is operable to transmit a confirmation message to the server, confirming participation of the at least one electric vehicle with the electric power grid. (Pollack: “The messages 906 may include, for example, status updates to the information provided in the registration message 903. Such messages 906 may be provided at any time after the initial message 902. In one embodiment, the messages 906 may be provided on a pre-determined time interval basis. In various embodiments, messages 906 may even be sent when the remote IPF module 134 or charging component 214 is connected, but not registered. Such messages 906 may include data that is stored by flow control server 106 for later processing. Also, in some embodiments, messages 904 may be provided in response to a message 902 or 906.” Paragraph 0138)

Claim 2:
The cited prior art describes the system of claim 1, wherein the initial message includes a profile for the control and operation of the at least electric vehicle. (Pollack: see the initial communication 902, 903 from the IPF 134 to the flow control server 106 as illustrated in figure 9 and as described in paragraphs 0135, 0136; see the bridge 120 and connection locality module 120 (i.e., coordinator) sending and receiving messages as described in paragraph 0052 and as illustrated in figure 2A; “Upon receipt of the initial message by the flow control server 106, a connection may be established between the remote IPF module 134 or charging component 214 and flow control server 106. Upon establishing a connection, the remote IPF module 134 or charging component 214 may register with flow control server 106 through a subsequent communication 903. Communication 903 may include a location identifier scheme, a latitude, a longitude, a max power value that the remote IPF module 134 or charging component 214 can draw, a max power value that the remote IPF module 134 or charging component 214 can provide, a current power value, and/or a current state of charge.” Paragraph 0136)

Claim 3:
The cited prior art describes the system of claim 1, wherein the participation of the at least one electric vehicle with the electric power grid includes consuming an amount of power from the electric power grid and/or supply an amount of power to the electric power grid. (Pollack: “Electric resources 112 of the power aggregation system 100 may include the batteries of electric vehicles connected to the power grid 114 at residences 124, parking lots 126 etc.; batteries in a repository 128, fuel cell generators, private dams, conventional power plants, and other resources that produce electricity and/or store electricity physically or electrically.” Paragraph 0039)

Claim 5:
	The cited prior art describes the system of claim 1, wherein the at least one active grid element is operable to register the at least one electric vehicle with the load management system. (Pollack: “Upon establishing a connection, the remote IPF module 134 or charging component 214 may register with flow control server 106 through a subsequent communication 903.” Paragraph 0136; “In one embodiment, messages 904 may include a command setting, a power level and/or a ping to determine whether the remote IPF module 134 or charging component 214 is still connected.” Paragraph 0137)

Claim 6:
The cited prior art describes the system of claim 1, further comprising at least one coordinator routing the messages between the at least one grid element and the server. (Pollack: see the remote IPF module 134 as illustrated in figure 1; see the bridge 120 and connection locality module 120 (i.e., coordinator) sending and receiving messages to the flow control server 106 and connected to the database/warehouse 716 and the public/private databases 722 as described in paragraphs 0052, 0083, 0084 and as illustrated in figures 2A, 3, 7)

Claim 7:
The cited prior art describes the system of claim 1, wherein the network-based communication is Internet Protocol (IP) based messaging. (Pollack: see the remote IPF module 134 as illustrated in figure 1; see the bridge 120 and connection locality module 120 (i.e., coordinator) sending and receiving messages to the flow control server 106 and connected to the database/warehouse 716 and the public/private databases 722 as described in paragraphs 0052, 0083, 0084 and as illustrated in figures 2A, 3, 7; “FIG. 1 shows a power aggregation system 100. A flow control center 102 is communicatively coupled with a network, such as a public/private mix that includes the Internet 104, and includes one or more servers 106 providing a centralized power aggregation service. "Internet" 104 will be used herein as representative of many different types of communicative networks and network mixtures (e.g., one or more wide area networks--public or private--and/or one or more local area networks). Via a network, such as the Internet 104, the flow control center 102 maintains communication 108 with operators of power grid(s), and communication 110 with remote resources, i.e., communication with peripheral electric resources 112 ("end" or "terminal" nodes/devices of a power network) that are connected to the power grid 114.” Paragraph 0038)

Claim 11:
The cited prior art describes the system of claim 1, wherein the initial message is automatically sent to the server by the at least one grid element based on at least one preset setting of the server and/or the at least one grid element. (Pollack: “As shown, the remote IPF module 134 or charging component 214 may initiate communication 902 with the flow control server 106. In some embodiments, communication 902 may be initiated when, for example, an electric resource 112 first plugs in/connects to the power grid 114. In other embodiments, communication 902 may be initiated at another time or times. The initial message 902 governed by the protocol may require, for example, one or more of an electric resource identifier, such as a MAC address, a protocol version used, and/or a resource identifier type.” Paragraph 0135)

Claim 12:
The cited prior art describes the system of claim 1, wherein the at least one active grid element is operable to receive messages with the server via network-based communication. (Pollack: see the remote IPF module 134 as illustrated in figure 1; see the bridge 120 and connection locality module 120 (i.e., coordinator) sending and receiving messages to the flow control server 106 and connected to the database/warehouse 716 and the public/private databases 722 as described in paragraphs 0052, 0083, 0084 and as illustrated in figures 2A, 3, 7; see the initial communication 902, 903 from the IPF 134 to the flow control server 106 as illustrated in figure 9 and as described in paragraphs 0135, 0136; see the bridge 120 and connection locality module 120 (i.e., coordinator) sending and receiving messages as described in paragraph 0052 and as illustrated in figure 2A)

Claim 15:
The cited prior art describes a method for electric power grid network management, comprising: (Pollack: see the power grid 114 as illustrated in figure 1; “Upon establishing a connection, the remote IPF module 134 or charging component 214 may register with flow control server 106 through a subsequent communication 903.” Paragraph 0136; “In one embodiment, messages 904 may include a command setting, a power level and/or a ping to determine whether the remote IPF module 134 or charging component 214 is still connected.” Paragraph 0137)
providing at least one grid element configured for network-based communication with a server; (Pollack: see the remote IPF module 134 as illustrated in figure 1; see the bridge 120 and connection locality module 120 (i.e., coordinator) sending and receiving messages to the flow control server 106 and connected to the database/warehouse 716 and the public/private databases 722 as described in paragraphs 0052, 0083, 0084 and as illustrated in figures 2A, 3, 7)
the at least one grid element communicating an initial message to the server and becoming registered within the load management system based on the initial message; (Pollack: see the initial communication 902, 903 from the IPF 134 to the flow control server 106 as illustrated in figure 9 and as described in paragraphs 0135, 0136; see the bridge 120 and connection locality module 120 (i.e., coordinator) sending and receiving messages as described in paragraph 0052 and as illustrated in figure 2A; see the registration as illustrated in figure 9 and as described in paragraph 0135; “Upon establishing a connection, the remote IPF module 134 or charging component 214 may register with flow control server 106 through a subsequent communication 903.” Paragraph 0136)
the at least one grid element transforming into at least one active load management grid element based on the registration and actively controlling at least one electric vehicle within the electric power grid based on the initial message; and (Pollack: see the registration as illustrated in figure 9 and as described in paragraph 0135; “Upon establishing a connection, the remote IPF module 134 or charging component 214 may register with flow control server 106 through a subsequent communication 903.” Paragraph 0136)
the at least one active grid element transmitting a confirmation message to the server; wherein the confirmation message confirms participation of the at least one electric vehicle with the electric power grid. (Pollack: “The messages 906 may include, for example, status updates to the information provided in the registration message 903. Such messages 906 may be provided at any time after the initial message 902. In one embodiment, the messages 906 may be provided on a pre-determined time interval basis. In various embodiments, messages 906 may even be sent when the remote IPF module 134 or charging component 214 is connected, but not registered. Such messages 906 may include data that is stored by flow control server 106 for later processing. Also, in some embodiments, messages 904 may be provided in response to a message 902 or 906.” Paragraph 0138)

Claim 16:
The cited prior art describes the method of claim 15, wherein the participation of the at least one electric vehicle with the electric power grid includes consuming an amount of power from the electric power grid and/or supply an amount of power to the electric power grid. (Pollack: “Electric resources 112 of the power aggregation system 100 may include the batteries of electric vehicles connected to the power grid 114 at residences 124, parking lots 126 etc.; batteries in a repository 128, fuel cell generators, private dams, conventional power plants, and other resources that produce electricity and/or store electricity physically or electrically.” Paragraph 0039)

Claim 18:
The cited prior art describes the method of claim 15, further comprising the at least one grid element receiving messages with the server via network-based communication. (Pollack: see the remote IPF module 134 as illustrated in figure 1; see the bridge 120 and connection locality module 120 (i.e., coordinator) sending and receiving messages to the flow control server 106 and connected to the database/warehouse 716 and the public/private databases 722 as described in paragraphs 0052, 0083, 0084 and as illustrated in figures 2A, 3, 7; see the initial communication 902, 903 from the IPF 134 to the flow control server 106 as illustrated in figure 9 and as described in paragraphs 0135, 0136; see the bridge 120 and connection locality module 120 (i.e., coordinator) sending and receiving messages as described in paragraph 0052 and as illustrated in figure 2A)

Claim 19:
The cited prior art describes the method of claim 18 further comprising at least one coordinator routing the messages between the at least one grid element and the server. (Pollack: see the remote IPF module 134 as illustrated in figure 1; see the bridge 120 and connection locality module 120 (i.e., coordinator) sending and receiving messages to the flow control server 106 and connected to the database/warehouse 716 and the public/private databases 722 as described in paragraphs 0052, 0083, 0084 and as illustrated in figures 2A, 3, 7)

Claim 20:
The prior art describes the method of claim 18, wherein the initial message comprises at least one power event message based upon inputs initiated from a market participant, a utility, or an electric grid operator. (Pollack: “The power aggregation system 100 enables a grid operator 404 to control the aggregated electric resources 112 connected to the power grid 114.  An electric resource 112 can act as a power source, load, or storage, and the resource 112 may exhibit combinations of these properties.  Control of a set of electric resources 112 is the ability to actuate power consumption, generation, or energy storage from an aggregate of these electric resources 112.” Paragraph 0076; “The flow control server 106 includes a connection manager 702 to communicate with electric resources 112, a prediction engine 704 that may include a learning engine 706 and a statistics engine 708, a constraint optimizer 710, and a grid interaction manager 712 to receive grid control signals 714. Grid control signals 714 are sometimes referred to as generation control signals, such as automated generation control (AGC) signals.” Paragraph 0084)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 4, 13-14, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2011/0015799 (Pollack) (cited by Applicant) in view of U.S. Patent Publication No. 2010/0191862 (Forbes1862) (cited by Applicant).


Claim 4:
Pollack does not explicitly describe messages with measurement and verification as described below.  However, Forbes1862 teaches the messages with measurement and verification as described below.  
The cited prior art describes the system of claim 1, wherein the confirmation message includes a measurement and verification of an amount of power consumed by the at least one electric vehicle and/or an amount of power supplied by the at least one electric vehicle. (see the confirmation message in Pollack and the measurement and verification message in Forbes1862; Forbes1862: “The ALC manager 108 receives from each ALC 300 that it services, either periodically or responsive to polling messages sent by the ALC manager 108, messages containing the present power consumption and the status (e.g., "ON" or "OFF") of each device controlled by the ALC 300. Alternatively, if individual device metering is not available, then the total power consumption and load management status for the entire ALC 300 may be reported. The information contained in each status message is stored in the ALD database 124 in a record associated with the specified ALC 300. The ALD database 124 contains all the information necessary to manage every customer account and power distribution. In one embodiment, the ALD database 124 contains customer contact information and associated utility companies for all customers having ALCs 300 installed at their residences or businesses, as well as a description of specific operating instructions for each managed device (e.g., IP-addressable smart breaker or appliance), device status, and device diagnostic history. “ paragraph 0039; Pollack: “The remote IPF modules 134 perform several different functions, including, but not limited to, providing the flow control center 102 with the statuses of remote resources; controlling the amount, direction, and timing of power being transferred into or out of a remote electric resource 112; providing metering of power being transferred into or out of a remote electric resource 112; providing safety measures during power transfer and changes of conditions in the power grid 114; logging activities; and providing self-contained control of power transfer and safety measures when communication with the flow control center 102 is interrupted. The remote IPF modules 134 will be described in greater detail below.” Paragraph 0040; “The transceiver and charging component, in combination, may communicate with flow control center 102 to perform some or all of the above mentioned functions of IPF module 134.” Paragraph 0041; “The messages 906 may include, for example, status updates to the information provided in the registration message 903. Such messages 906 may be provided at any time after the initial message 902. In one embodiment, the messages 906 may be provided on a pre-determined time interval basis. In various embodiments, messages 906 may even be sent when the remote IPF module 134 or charging component 214 is connected, but not registered. Such messages 906 may include data that is stored by flow control server 106 for later processing. Also, in some embodiments, messages 904 may be provided in response to a message 902 or 906.” Paragraph 0138)
One of ordinary skill in the art would have recognized that applying the known technique of Pollack, namely, energy device management and registration system, with the known techniques of Forbes1862, namely, communication in an energy network, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Pollack to register devices on a network for management of the devices with the teachings of Forbes1862 to communicate using various mechanisms in an energy network would have been recognized by those of ordinary skill in the art as resulting in an improved energy management system (i.e., tracking devices on an energy network of Pollack based on the teachings of communicating among various devices on an energy network in Forbes1862).

Claim 13:
The cited prior art describes a system for network registration and management of grid elements in an electric power grid, comprising: (Pollack: see the power grid 114 as illustrated in figure 1; “Upon establishing a connection, the remote IPF module 134 or charging component 214 may register with flow control server 106 through a subsequent communication 903.” Paragraph 0136; “In one embodiment, messages 904 may include a command setting, a power level and/or a ping to determine whether the remote IPF module 134 or charging component 214 is still connected.” Paragraph 0137)
at least one grid element in network-based communication with a server associated with the load management system; (Pollack: see the remote IPF module 134 as illustrated in figure 1; see the bridge 120 and connection locality module 120 (i.e., coordinator) sending and receiving messages to the flow control server 106 and connected to the database/warehouse 716 and the public/private databases 722 as described in paragraphs 0052, 0083, 0084 and as illustrated in figures 2A, 3, 7)

Pollack does not explicitly describe deliver priority or messages with measurement and verification as described below.  However, Forbes1862 teaches the deliver priority and messages with measurement and verification as described below.  
wherein the at least one grid element communicates an initial message including a priority of delivery to the server; (see the initial message in Pollack and the priority of delivery in Forbes1862; Pollack: see the initial communication 902, 903 from the IPF 134 to the flow control server 106 as illustrated in figure 9 and as described in paragraphs 0135, 0136; see the bridge 120 and connection locality module 120 (i.e., coordinator) sending and receiving messages as described in paragraph 0052 and as illustrated in figure 2A; Forbes1862: Methods for prioritizing load management messages on IP-based networks utilizing an Active Load Directory and IP capable two-way gateway, Abstract;    prioritizing incoming and outgoing load management messages received at a gateway of the system, to ensure that all regulated load management messages are processed before general Internet Protocol (IP) traffic Pp[0003]; a flag indicating whether or not the data is priority Pp[0069])
wherein the at least one active grid element is operable to actively control at least one electric vehicle within the electric power grid based on the initial message; (Pollack: see the electric resources 112 as illustrated in figure 1; “Examples may include battery/charger/inverter systems for electric or hybrid-electric vehicles, repositories of used-but-serviceable electric vehicle batteries, fixed energy storage, fuel cell generators, emergency generators, controllable loads, etc.” paragraph 0034; “In one implementation, each participating electric resource 112 or group of local resources has a corresponding remote intelligent power flow (IPF) module 134 (hereinafter, "remote IPF module" 134). The centralized flow control center 102 administers the power aggregation system 100 by communicating with the remote IPF modules 134 distributed peripherally among the electric resources 112. The remote IPF modules 134 perform several different functions, including, but not limited to, providing the flow control center 102 with the statuses of remote resources; controlling the amount, direction, and timing of power being transferred into or out of a remote electric resource 112; providing metering of power being transferred into or out of a remote electric resource 112; providing safety measures during power transfer and changes of conditions in the power grid 114; logging activities; and providing self-contained control of power transfer and safety measures when communication with the flow control center 102 is interrupted. The remote IPF modules 134 will be described in greater detail below.” Paragraph 0040)
wherein the at least one active grid element is operable to transmit a confirmation message to the server, confirming participation of the at least one electric vehicle with the electric power grid; and (Pollack: “The messages 906 may include, for example, status updates to the information provided in the registration message 903. Such messages 906 may be provided at any time after the initial message 902. In one embodiment, the messages 906 may be provided on a pre-determined time interval basis. In various embodiments, messages 906 may even be sent when the remote IPF module 134 or charging component 214 is connected, but not registered. Such messages 906 may include data that is stored by flow control server 106 for later processing. Also, in some embodiments, messages 904 may be provided in response to a message 902 or 906.” Paragraph 0138)
wherein the confirmation message includes a measurement and verification of an amount of power consumed by the at least one electric vehicle and/or an amount of power supplied by the at least one electric vehicle. (see the confirmation message in Pollack and the measurement and verification message in Forbes1862; Forbes1862: “The ALC manager 108 receives from each ALC 300 that it services, either periodically or responsive to polling messages sent by the ALC manager 108, messages containing the present power consumption and the status (e.g., "ON" or "OFF") of each device controlled by the ALC 300. Alternatively, if individual device metering is not available, then the total power consumption and load management status for the entire ALC 300 may be reported. The information contained in each status message is stored in the ALD database 124 in a record associated with the specified ALC 300. The ALD database 124 contains all the information necessary to manage every customer account and power distribution. In one embodiment, the ALD database 124 contains customer contact information and associated utility companies for all customers having ALCs 300 installed at their residences or businesses, as well as a description of specific operating instructions for each managed device (e.g., IP-addressable smart breaker or appliance), device status, and device diagnostic history. “ paragraph 0039; Pollack: “The remote IPF modules 134 perform several different functions, including, but not limited to, providing the flow control center 102 with the statuses of remote resources; controlling the amount, direction, and timing of power being transferred into or out of a remote electric resource 112; providing metering of power being transferred into or out of a remote electric resource 112; providing safety measures during power transfer and changes of conditions in the power grid 114; logging activities; and providing self-contained control of power transfer and safety measures when communication with the flow control center 102 is interrupted. The remote IPF modules 134 will be described in greater detail below.” Paragraph 0040; “The transceiver and charging component, in combination, may communicate with flow control center 102 to perform some or all of the above mentioned functions of IPF module 134.” Paragraph 0041; “The messages 906 may include, for example, status updates to the information provided in the registration message 903. Such messages 906 may be provided at any time after the initial message 902. In one embodiment, the messages 906 may be provided on a pre-determined time interval basis. In various embodiments, messages 906 may even be sent when the remote IPF module 134 or charging component 214 is connected, but not registered. Such messages 906 may include data that is stored by flow control server 106 for later processing. Also, in some embodiments, messages 904 may be provided in response to a message 902 or 906.” Paragraph 0138)
Pollack and Forbes1862 are combinable for the same rationale as set forth above with respect to claim 4.

Claim 14:
The cited prior art describes the system of claim 13, wherein the initial message is automatically sent to the server by the at least one grid element based on at least one preset setting of the server and/or the at least one grid element. (Pollack: “As shown, the remote IPF module 134 or charging component 214 may initiate communication 902 with the flow control server 106. In some embodiments, communication 902 may be initiated when, for example, an electric resource 112 first plugs in/connects to the power grid 114. In other embodiments, communication 902 may be initiated at another time or times. The initial message 902 governed by the protocol may require, for example, one or more of an electric resource identifier, such as a MAC address, a protocol version used, and/or a resource identifier type.” Paragraph 0135)

Claim 17:
Pollack does not explicitly describe messages with measurement and verification as described below.  However, Forbes1862 teaches the messages with measurement and verification as described below.  
The cited prior art describes the method of claim 15, wherein the confirmation message includes a measurement and verification of an amount of power consumed by the at least one electric vehicle and/or an amount of power supplied by the at least one electric vehicle. (see the confirmation message in Pollack and the measurement and verification message in Forbes1862; Forbes1862: “The ALC manager 108 receives from each ALC 300 that it services, either periodically or responsive to polling messages sent by the ALC manager 108, messages containing the present power consumption and the status (e.g., "ON" or "OFF") of each device controlled by the ALC 300. Alternatively, if individual device metering is not available, then the total power consumption and load management status for the entire ALC 300 may be reported. The information contained in each status message is stored in the ALD database 124 in a record associated with the specified ALC 300. The ALD database 124 contains all the information necessary to manage every customer account and power distribution. In one embodiment, the ALD database 124 contains customer contact information and associated utility companies for all customers having ALCs 300 installed at their residences or businesses, as well as a description of specific operating instructions for each managed device (e.g., IP-addressable smart breaker or appliance), device status, and device diagnostic history. “ paragraph 0039; Pollack: “The remote IPF modules 134 perform several different functions, including, but not limited to, providing the flow control center 102 with the statuses of remote resources; controlling the amount, direction, and timing of power being transferred into or out of a remote electric resource 112; providing metering of power being transferred into or out of a remote electric resource 112; providing safety measures during power transfer and changes of conditions in the power grid 114; logging activities; and providing self-contained control of power transfer and safety measures when communication with the flow control center 102 is interrupted. The remote IPF modules 134 will be described in greater detail below.” Paragraph 0040; “The transceiver and charging component, in combination, may communicate with flow control center 102 to perform some or all of the above mentioned functions of IPF module 134.” Paragraph 0041; “The messages 906 may include, for example, status updates to the information provided in the registration message 903. Such messages 906 may be provided at any time after the initial message 902. In one embodiment, the messages 906 may be provided on a pre-determined time interval basis. In various embodiments, messages 906 may even be sent when the remote IPF module 134 or charging component 214 is connected, but not registered. Such messages 906 may include data that is stored by flow control server 106 for later processing. Also, in some embodiments, messages 904 may be provided in response to a message 902 or 906.” Paragraph 0138)
Pollack and Forbes1862 are combinable for the same rationale as set forth above with respect to claim 4.


Claims 8-9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2011/0015799 (Pollack) (cited by Applicant) in view of U.S. Patent No. 6,826,267 (Duam).


Claim 8:
Pollack does not explicitly describe storing in a database as described below.  However, Duam teaches the storing in a database as described below.
The cited prior art describes the system of claim 1, 
wherein the initial message is registered in a database associated with the load management system, and  (see the registration in Pollack and the storing in Duam; Daum: “When authorization is available, the node may, for example, remain authorized for a predetermined time (e.g., 5 minutes), col.5, lines 55-57; note, in programing fiend, “remaining authorized” means a signal will be remained, and there must be a device to keep the signal for later use, for example, in a controller, Controller including RAM, ROM CRC,” col.6, lines 40-41; Pollack: “Upon establishing a connection, the remote IPF module 134 or charging component 214 may register with flow control server 106 through a subsequent communication 903.” Paragraph 0136)
wherein the load management system is operated by a utility or a market participant. (Pollack: see the flow control center 102 communicating with the various entities as illustrated in figures 4, 5, 6; “FIG. 4 shows a layout 400 of the power aggregation system 100. The flow control center 102 can be connected to many different entities, e.g., via the Internet 104, for communicating and receiving information.” paragraph 0055)
One of ordinary skill in the art would have recognized that applying the known technique of Pollack, namely, energy device management and registration system, with the known techniques of Duam, namely, appliance control system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Pollack to register devices on a network for management of the devices with the teachings of Duam to control devices would have been recognized by those of ordinary skill in the art as resulting in an improved energy management system (i.e., tracking devices on an energy network of Pollack based on the teachings of tracking devices to control in Duam).

Claim 9:
Pollack does not explicitly describe storing in a database as described below.  However, Duam teaches the storing in a database as described below.
The cited prior art describes the system of claim 1, wherein registration of the at least one grid element with the electric power grid is stored in a database for a predetermined period of time for use in settlement associated with the at least one active grid element. (see the registration in Pollack and the storing in Duam; Daum: “When authorization is available, the node may, for example, remain authorized for a predetermined time (e.g., 5 minutes), col.5, lines 55-57; note, in programing fiend, “remaining authorized” means a signal will be remained, and there must be a device to keep the signal for later use, for example, in a controller, Controller including RAM, ROM CRC,” col.6, lines 40-41; Pollack: “Upon establishing a connection, the remote IPF module 134 or charging component 214 may register with flow control server 106 through a subsequent communication 903.” Paragraph 0136)
Pollack and Duam are combinable for the same rationale as set forth above with respect to claim 8.


Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2011/0015799 (Pollack) (cited by Applicant) in view of U.S. Patent Publication No. 2012/0253540 (Coyne).


Claim 10:
Pollack does not explicitly describe a command message as described below.  However, Coyne teaches the command message in a database as described below.
The cited prior art describes the system of claim 1, wherein the initial message is sent to the server based on a command message sent to the at least one grid element by a grid operator or a market participant. (Coyne: see the configuration command 102b from the commissioning laptop 12 as illustrated in figure 1; “In step 204 (via communication link 102b of FIG. 1), a interface computer (e.g., commissioning laptop man machine interface 12 of FIG. 1) configures (in response to a command from an installation engineer) monitoring points associated with a power distribution grid (e.g., power distribution grid 40 of FIG. 1) in a (power grid monitoring/control) smart device (e.g., device 10 of FIG. 1) associated with a power grid network topology.” Paragraph 0028; Pollack: see the initial communication 902, 903 from the IPF 134 to the flow control server 106 as illustrated in figure 9 and as described in paragraphs 0135, 0136; see the bridge 120 and connection locality module 120 (i.e., coordinator) sending and receiving messages as described in paragraph 0052 and as illustrated in figure 2A)
One of ordinary skill in the art would have recognized that applying the known technique of Pollack, namely, energy device management and registration system, with the known techniques of Coyne, namely, energy grid commissioning, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Pollack to register devices on a network for management of the devices with the teachings of Coyne to commission components in an energy network would have been recognized by those of ordinary skill in the art as resulting in an improved energy management system (i.e., commissioning devices on an energy network of Pollack based on the teachings of commissioning devices on an energy network in Coyne).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher E. Everett/            Primary Examiner, Art Unit 2116